DETAILED ACTION
Response to Amendment
Applicant’s Preliminary Amendment filed 06/15/2020 has been entered. Claims 1-8 remain pending in the Application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,751,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is at least fully disclosed in the reference patent.
Claim 1 of the instant application is anticipated by the patent’s claim 1 in that claim 1 of the patent contains all the limitation of claim 1 of the instant application.
Further, the limitation of the remaining claims 2-8 are found with minor variations in the recitation of patents claims 2-8. Please see table below for the claim comparison.

Instant Application 16/749,498
Patent No. 10,751,608
A system for full body movement control of dual joystick operated devices, comprising: a first motion sensing device configured to detect motion comprising a lean angle and a tilt angle of the torso of a user and transmit a first data stream to a composition server; and a second 


a composition server comprising at least a plurality of programming instructions stored in a memory and operating on a processor of a network-connected computing device and configured to: receive the first data stream from the first motion sensing device; receive the second data stream from the second motion sensing device; receive the third data stream from the third motion sensing device;
create a first virtual joystick output wherein the lean angle and the tilt angle of the torso of the user corresponds to a direction of a first joystick; create a second virtual joystick output wherein the rotation angle and tilt angle of the head of the user corresponds to a direction of a second joystick;
create a first virtual joystick output wherein the lean angle and the tilt angle of the torso of the user corresponds to a direction of a first joystick; create a second virtual joystick output wherein the rotation angle and tilt angle of the head of the user corresponds to a direction of a second joystick; create a third virtual joystick output 

convert each virtual joystick output into a format that would be recognized as a standard joystick output by a dual joystick operated device.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 5, the claim recites two instances of “a user” e.g. “tilt angle of the torso of a user” and “tilt angle of the head of a user.” Thus, it is unclear whether the claim is referring to the same or different users.
Further, regarding claims 1 and 5, the claim recites three instances of “a composition server” e.g. “transmit a first data stream to a composition server,” “transmit a second data stream to a composition server,” and “a composition server comprising.” Thus, it is unclear whether the claim is referring to the same or different composition servers.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane et al US publication US 20110009241.

Regarding claim 1, Lane teaches A system for full body movement control of dual joystick operated devices (see figure 1), comprising: 
a first motion sensing device configured to detect motion comprising a lean angle and a tilt angle of the torso of a user and transmit a first data stream to a composition server(waist tracking sensor 22, see para 0090, the current body state of the user given the foot forces and orientation of various parts of the body, such as 22, 23, 24, 25, 26, 27, 28, 29, 30 and/or 31, Lane further discloses orientation includes a lean angle and a tilt angle e.g. The inertial sensors may provide orientation data in the form of, for example, rotation matrices, Euler angles and quaternions. Euler angles are well-known as the three rotational angles about x, y and z axis thus including a lean angle and a tilt angle); and 
a second motion sensing device configured to detect motion comprising a rotation angle and tilt angle of the head of a user and transmit a second data stream to a composition server (head tracking sensor 22, see para 0090, the current body state of the user given the foot forces and orientation of various parts of the body, such as 22, 23, 24, 25, 26, 27, 28, 29, 30 and/or 31, Lane further discloses orientation includes a lean angle and a tilt angle e.g. The inertial sensors may provide orientation data in the form of, for example, rotation matrices, Euler angles and quaternions. Euler angles are well-known as the three rotational angles about x, y and z axis thus including a lean angle and a tilt angle); 
a composition server comprising at least a plurality of programming instructions stored in a memory and operating on a processor of a network-connected computing device (Virtual Locomotion Controller (VLC) 40, see para 0069, The body tracking unit 20 and the VLC 40 may operate together with a display (not shown) and a software application 66 (e.g., a video game, exergame or training program) running on the same or a different processor) and configured to: 
receive the first data stream from the first motion sensing device; receive the second data stream from the second motion sensing device (see para 0089, In step 500, the VLC 40 may receive data representing the user's body posture and movement from the body tracking unit 20. In an embodiment of the present invention, the data acquisition and pre-processing unit 52 of the device manager 50 receives raw data from one or more of the sensors 22, 23, 24,25, 26, 27, 28 29, 30 and 31); 
create a first virtual joystick output wherein the lean angle and the tilt angle of the torso of the user corresponds to a direction of a first joystick; create a second virtual joystick output wherein the rotation angle and tilt angle of the head of the user corresponds to a direction of a second joystick (see para 0090, the body posture estimator 54 may determine the current body state of the user given the foot forces and orientation of various parts of the body, such as 22, 23, 24, 25, 26, 27, 28, 29, 30 and/or 31, the orientation of 26 is the first virtual joystick output, the orientation of 22 is the second virtual joystick output); 
convert each virtual joystick output into a format that would be recognized as a standard joystick output by a dual joystick operated device (see figure 1 shows that the orientations are sent to the virtual input controller 64 to convert into joystick commands, see para 0093, the virtual input controller 64 may map the outputs of the locomotion control logic 58 to key presses, mouse movements, joystick deflections or other control inputs that may be used as simple input commands to control a game entity, such as an avatar, a character or a vehicle in an interactive game or simulation application).

Regarding claim 2, Lane further teaches the dual joystick operated device is a computer game (see figure 1, Sim/game Application 66).

Regarding claim 5, Lane teaches a method for full body movement control of dual joystick operated devices (see figure 1), comprising the steps of: 
capturing data from a first motion sensing device configured to detect motion comprising a lean angle and a tilt angle of the torso of a user and transmitting a first data stream to a composition server (waist tracking sensor 22, see para 0090, the current body state of the user given the foot forces and orientation of various parts of the body, such as 22, 23, 24, 25, 26, 27, 28, 29, 30 and/or 31, Lane further discloses orientation includes a lean angle and a tilt angle e.g. The inertial sensors may provide orientation data in the form of, for example, rotation matrices, Euler angles and quaternions. Euler angles are well-known as the three rotational angles about x, y and z axis thus including a lean angle and a tilt angle); and 
capturing data from a second motion sensing device configured to detect motion comprising a rotation angle and tilt angle of the head of a user and transmitting a second data stream to a composition server (head tracking sensor 22, see para 0090, the current body state of the user given the foot forces and orientation of various parts of the body, such as 22, 23, 24, 25, 26, 27, 28, 29, 30 and/or 31, Lane further discloses orientation includes a lean angle and a tilt angle e.g. The inertial sensors may provide orientation data in the form of, for example, rotation matrices, Euler angles and quaternions. Euler angles are well-known as the three rotational angles about x, y and z axis thus including a lean angle and a tilt angle);
using a composition server comprising at least a plurality of programming instructions stored in a memory and operating on a processor of a network-connected computing device (Virtual Locomotion Controller (VLC) 40, see para 0069, The body tracking unit 20 and the VLC 40 may operate together with a display (not shown) and a software application 66 (e.g., a video game, exergame or training program) running on the same or a different processor) to perform the additional steps of: 
receiving the first data stream from the first motion sensing device; receiving the second data stream from the second motion sensing device (see para 0089, In step 500, the VLC 40 may receive data representing the user's body posture and movement from the body tracking unit 20. In an embodiment of the present invention, the data acquisition and pre-processing unit 52 of the device manager 50 receives raw data from one or more of the sensors 22, 23, 24,25, 26, 27, 28 29, 30 and 31);
creating a first virtual joystick output wherein the lean angle and the tilt angle of the torso of the user corresponds to a direction of a first joystick; creating a second virtual joystick output wherein the rotation angle and tilt angle of the head of the user corresponds to a direction of a second joystick (see para 0090, the body posture estimator 54 may determine the current body state of the user given the foot forces and orientation of various parts of the body, such as 22, 23, 24, 25, 26, 27, 28, 29, 30 and/or 31, the orientation of 26 is the first virtual joystick output, the orientation of 22 is the second virtual joystick output);  and
converting each virtual joystick output into a format that would be recognized as a standard joystick output by a dual joystick operated device (see figure 1 shows that the orientations are sent to the virtual input controller 64 to convert into joystick commands, see para 0093, the virtual input controller 64 may map the outputs of the locomotion control logic 58 to key presses, mouse movements, joystick deflections or other control inputs that may be used as simple input commands to control a game entity, such as an avatar, a character or a vehicle in an interactive game or simulation application).

Regarding claim 6, Lane further teaches the dual joystick operated device is a computer game (see figure 1, Sim/game Application 66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lane as applied to claims above, and further in view of Bocq US publication US 20120313935.

Regarding claim 3, Lane teaches all the features with respect to claim 2 as outlined above.
Lane further teaches mapping the joysticks movements to control an in-game avatar (see para 0093, the virtual input controller 64 may map the outputs of the locomotion control logic 58 to key presses, mouse movements, joystick deflections or other control inputs that may be used as simple input commands to control a game entity, such as an avatar, a character or a vehicle in an interactive game or simulation application).
But, Lane fails to teach the lean angle of the first virtual joystick controls left and right movement of an in-game avatar and the tilt angle of the first virtual joystick controls forward and backward movement of the in-game avatar; and the rotation angle of the second virtual joystick controls 
However, Bocq teaches controlling movements of an avatar using a tilt and lean angles of a first joystick and controlling the view using a rotation and tilt angle of a second joystick (see para 0003, The interaction scheme depends on the usability requirements of the target application but a typical control scheme for avatars in 3D virtual worlds is one joystick to control the linear motion of the avatar and the other joystick to control the motion of the camera angle).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the full body movement control system of Lane and further incorporate mapping the joysticks movements to in-game avatar and view control of the game.
The motivation for doing so is to provide a control scheme for both avatar and view as a matter of a design choice.

Regarding claim 7, please refer to the rejection of claim 3 since the claimed subject matter is substantially similar.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lane as applied to claims above, and further in view of Marvit et al US publication US 20050212753.

Regarding claim 4, Lane teaches all the features with respect to claim 1 as outlined above.
But, Lane fails to teach the dual joystick operated device is a radio controlled aircraft or drone.
However, Marvit teaches a motion controller for controlling a radio controlled aircraft or drone (see para 0121, Other devices which may be controlled through motion input of handheld device 10 may include televisions, radios, stereo equipment, satellite receivers, cable boxes, DVD players, digital video recorders, lights, air conditioners, heaters, thermostats, security systems, kitchen appliances (e.g., ovens, refrigerators, freezers, microwaves, coffee makers, bread makers, toasters), PDAs, desktop and laptop PCs, computer peripheral equipment, projectors, radio controlled cars, boats and planes and any other device).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the full body movement control system of Lane and incorporate using the system to control a radio controlled aircraft or drone.
The motivation for doing so is to enhance the features of the control system for compatibility with radio controlled devices such as aircraft or drone.

Regarding claim 8, please refer to the rejection of claim 4 since the claimed subject matter is substantially similar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gosselin US publication US 20070171199 discloses a motion simulation system for providing force feedback to a user in response to movement of the user within a virtual environment
Radow US publication US 20100113222 discloses exercise device and method for simulating physical activity
Hall et al US publication US 20110034300 discloses Sensor, Control and Virtual Reality System for a Trampoline
Han et al US publication US 20130038601 discloses a system and method of controlling characteristics of an avatar in a virtual world
Crawford et al US publication US 20140309035 discloses an interactive system adapted for lean-based control of ride or video game experiences.
Ghaffari et al US publication US 20170095732 discloses system including one or more sensing devices that detect one or more physical, physiological, or biological parameters of the user and transmit the same to a game console or virtual reality controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PHONG H DANG/              Examiner, Art Unit 2185